Citation Nr: 1308828	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-42 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an effective date prior to October 13, 2009, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that granted service connection for bilateral hearing loss and assigned a noncompensable evaluation for the same, effective October 13, 2009.  The Veteran appealed the evaluation and effective date assigned for his service-connected hearing loss.  


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss has a Numeric Designation of III as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss has a Numeric Designation of I as per Table VI of the VA schedule of ratings.

2.  In a May 1972 rating decision, the RO denied entitlement to service connection for defective hearing; however, after being given notice of the decision, the Veteran did not timely appeal this decision.

3. On October 13, 2009, the Veteran filed a petition to reopen his claim of entitlement to service connection for bilateral hearing loss. 

4. In a June 2010 rating decision, the RO granted entitlement service connection for bilateral hearing loss, assigning a noncompensable (zero percent) rating effective October 13, 2010.

5.  The evidence of record does not reflect that the Veteran filed an application to reopen a previously denied claim for service connection for bilateral hearing loss prior to October 13, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2012).

2.  The criteria for an effective date earlier than October 13, 2009, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.85, Diagnostic Code 6100 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in October 2009 of the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements.


The Board also notes that the Veteran's claim for an increased rating and an earlier effective date arises from his disagreement with the assigned the noncompensable rating as well as the effective date for the award.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any private or other treatment records that he wished for VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The Veteran was afforded a VA audiological examination in conjunction with his instant claim in April 2010.  The examiner reviewed the claims file, considered the Veteran's reported history, provided the appropriate audiometric testing, and reported the results of those tests.  Additionally, the examiner noted the functional effects of the Veteran's hearing loss disability in compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board finds that the April 2010 VA audiological examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As such, the Board concludes that VA has fulfilled the duties to notify and assist.  Further, with regard to the Veteran's claim for an earlier effective date for the grant of service connection for bilateral hearing loss, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Increased Rating 

The Veteran has been assigned an initial noncompensable evaluation under Diagnostic Code 6100 for his service-connected bilateral hearing loss.  He seeks a higher initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2012).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85 (2012).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  

In this case, as will be discussed below, the audiometric results of record do not meet these criteria for either ear under 38 C.F.R. § 4.86(a) or (b).  The Veteran's bilateral hearing loss can only be evaluated under Table VI.

The Board notes that the Veteran has argued that his hearing loss is more severe than is reflected by his noncompensable evaluation.  Although the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, in this case, he is not competent to diagnose himself with a particular level of hearing impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159 (a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Specifically, the Veteran is clearly competent to describe what he experiences (diminished hearing).   He note, however, able to provide competent evidence as the audiometry or measured level of his hearing loss to support a higher disability rating.

The Veteran was afforded an April 2010 VA audiological examination in association with his present claim.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
65
75
80
LEFT
25
50
70
60

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 94 percent in the left ear.  Puretone threshold averages were 61.25 decibels for the right ear and 51.25 decibels for the left ear.  The Veteran complained of difficulty distinguishing speech, especially high frequency sounds, and an inability to hear some birds sing.  According to 38 C.F.R. § 4.85, the right ear had a designation of III and the left ear had a designation of I, based on Table VI.  The point where III and I intersect on Table VII indicates a disability rating of 0 percent.  As noted above, these results may only be considered under Table VI.

In addition to the VA examination, the medical evidence includes VA treatment records pertaining to the Veteran's hearing loss disability.  These treatment records note the Veteran's complaints of difficult hearing and that he has been fitted for hearing aids, but do not include any additional audiometric results.  

As the Veteran's hearing loss has been tested with reliable results and the Veteran has not claimed that these results were in any way invalid or that his hearing loss has worsened since his April 2010 VA examination, the Board finds that the Veteran's bilateral hearing loss does not warrant a compensable rating.  

Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than a noncompensable evaluation during the appeal period.  The assignment of staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected bilateral hearing loss.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  His audiological testing results fall squarely within Table VI of the rating criteria for hearing loss.  The Board acknowledges that the examiner indicated that the Veteran had difficulty understanding speech, particularly high frequency speech, and that this results in some functional impairment.  However, the Board notes that the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that any functional impairment due to hearing loss with regard to speech discrimination is a disability picture that is considered in the current schedular rating criteria.  

In short, the evidence does not support the proposition that the Veteran's bilateral hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.


B. Earlier Effective Date

The Veteran claims that an effective date prior to the currently assigned October 13, 2009 should be assigned for the grant of service connection for bilateral hearing loss.  Essentially, he asserts that his initial December 1971 claim of entitlement to service connection for bilateral hearing loss should not have been denied and that he should have been granted service connection effective as of the filing of that claim.  He thereby believes December 8, 1971 is the correct effective date for the grant of service connection for hearing loss.  The Board notes that in his September 2010 NOD, the Veteran indicates that he first filed a claim for service connection for hearing loss in May 1972.  However, the Board's review of the record reflects that the rating decision denying that claim was issued in May 1972, but the claim was filed in December 1971.  Therefore, the Board believes that the Veteran is seeking an effective date of December 8, 1971 - the date he filed his original service connection claim.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400 (2012).

The effective date for an award of disability for reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a)  (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(r) (2012). 

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a)  (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.400(q)(1)(ii)  (2011). 

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346   (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005).  In Sears  v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii) , which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108  and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id.  at 1332.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2012).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that October 13, 2009, is the correct date for the grant of service connection for bilateral hearing loss.  While the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria, absent a finding of clear and unmistakable error (CUE) in a prior final decision, to establish that he is legally entitled to an earlier effective date.

The evidence of record reflects that the RO issued a decision in May 1972 denying the Veteran's claim for service connection for defective hearing.  Notice of the May 1972 decision was sent to the Veteran's mailing address or record.  The Veteran did not appeal that decision.  Moreover, no additional material evidence was received between May 1972 and May 1973.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The May 1972 decision denying service connection for defective hearing thereby became final.

Correspondence received from the Veteran between 1977 and 1983 was related to dependency benefits.  Similarly, when he filed a claim for service connection for the residuals of Agent Orange exposure in 1997, he made no reference to hearing loss.  The next correspondence that VA received from the Veteran regarding his hearing loss was an October 13, 2009 Application for Compensation and/or Pension (VA Form 21-526).  The Veteran himself in his September 2010 NOD indicated that he did not appeal the May 1972 rating decision.  

As referenced above, the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2012).  The October 13, 2009 VA Form 21-256 is the earliest evidence of record after the May 1972 RO decision indicating that the Veteran wished to file an application to reopen his previously denied claim for service connection for bilateral hearing loss.  As such, the Board must conclude that an effective date earlier than October 13, 2009 is not warranted.

The Board has considered the Veteran's argument that he should be awarded service connection for bilateral hearing loss dating back to his original claim for service connection for this disability.  However, as referenced above, the primary basis of awarding an effective date under applicable law or regulations based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  In this case, there is no record of an application to reopen a claim for service connection for bilateral hearing loss having been received after the May 1972 RO decision prior to October 13, 2009.


The Board is constrained by the law and regulations made by Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that the application to reopen his claim for service connection for bilateral hearing loss was not received after the May 1972 RO decision until October 13, 2009, which was more than one year after his November 1971 separation from active service.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on a claim to reopen after a final disallowance.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2012).

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date earlier than October 13, 2009 for the grant of service connection for bilateral hearing loss, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Ortiz, supra.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing is denied.

Entitlement to an effective date earlier than October 13, 2009 for the grant of service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


